EXHIBIT 4.5 OVERHILL FARMS, INC. AMENDED AND RESTATED 2 STOCK OPTION AGREEMENT Unless otherwise defined herein, the terms defined in the Amended and Restated 2002 Employee Stock Option Plan of Overhill Farms, Inc. (“Plan”) shall have the same defined meanings in this Stock Option Agreement (“Option Agreement”). I. NOTICE OF GRANT OF STOCK PURCHASE RIGHT Name: Address: The undersigned Optionee has been granted an Option to purchase Common Stock of the Company, subject to the terms and conditions of the Plan and this Option Agreement, as follows: Grant Number Date of Grant Exercise Price per Share Total Number of Shares Total Exercise Price Type of Option: Incentive Stock Option Nonqualified Stock Option Term/Expiration Date: Vesting Schedule: Subject to the terms and conditions of the Plan, this Option shall vest and become exercisable according to the following schedule: [insert vesting schedule]. Termination Period: Any unexercised portion of this Option shall automatically and without notice terminate and become null and void, after the earliest to occur of the following: (a) six (6) months following the death or Disability of the Optionee; (b) thirty (30) days following the date on which the Optionee ceases to be an Eligible Person for any reason other than death, Disability, or termination for Cause; or (c) immediately upon the termination of an Optionee as an Eligible Person for Cause. In no event, however, shall the periods described above extend beyond the Term/Expiration Date provided above or beyond the expiration of ten (10) years from the Date of Grant. II. AGREEMENT 1. Grant of Option. The Committee (or the Disinterested Committee, if applicable) hereby grants to the Optionee named in the Notice of Grant (the “Optionee”), an option (this “Option”) to purchase the number of Shares set forth in the Notice of Grant, at the exercise price per Share set forth in the Notice of Grant (the “Exercise Price”), and subject to the terms and conditions of the Plan, which is incorporated herein by reference, and this Option Agreement. In the event of a conflict between the terms and conditions of the Plan and this Option Agreement, the terms and conditions of the Plan shall prevail. If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this Option is intended to qualify as an Incentive Stock Option as defined in Section422 of the Code. Nevertheless, to the extent that it exceeds the $100,000 rule of Code Section 422(d), this Option shall be treated as a Nonqualified Stock Option (“NSO”). 2. Exercise of Option. (a) Right to Exercise. This Option shall vest and become exercisable during its term in accordance with the Vesting Schedule set out in the Notice of Grant and with the applicable provisions of the Plan and this Option Agreement. (b) Method of Exercise. This Option shall be exercisable by delivery of an exercise notice in the form attached as ExhibitA (the “Exercise Notice”), which shall state the election to exercise this Option, the number of Shares with respect to which this Option is being exercised (“Exercised Shares”), and such other representations and agreements as may be required by the Company.
